IN THE SUPREME COURT OF THE STATE OF DELAWARE


SABREE ENVIRONMENTAL &               §
CONSTRUCTION, INC.,                  §
                                     §     No. 21, 2016
      Defendant-Below,               §
      Appellant,                     §     Court Below: Superior Court
                                     §     of the State of Delaware
      v.                             §
                                     §     C.A. No. N14C-10-283
SUMMIT DREDGING, LLC,                §
                                     §
      Plaintiff-Below,               §
      Appellee.                      §

                         Submitted: September 28, 2016
                         Decided:   October 12, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 12th day of October 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the December 16, 2015

judgment of the Superior Court should be affirmed. Sabree Environmental &

Construction, Inc., now known as Sabree, Inc., has appealed from a Superior Court

order finding that the court had personal jurisdiction over Sabree. The Superior

Court also denied Sabree’s motion to vacate a default judgment entered by the

Prothonotary against Sabree. In the Superior Court, Sabree focused its argument

on the lack of personal jurisdiction over Sabree in the hope of getting out from

under the default judgment. On appeal, Sabree raises a number of grounds for
reversal: (1) it was plain error for the Prothonotary to enter a default judgment

against it because the amount in controversy was not a sum certain; (2) because it

had informally appeared under Rule 55(b), the Superior Court erred in refusing to

open the default judgment; (3) the Superior Court made procedural errors when it

determined it had personal jurisdiction over Sabree; and (4) its failure to file a

responsive pleading or motion was excusable neglect. The problem is, none of

Sabree’s arguments on appeal were fairly presented to the Superior Court in its

Motion under Superior Court Civil Rule 60(b). The excusable neglect argument

was raised in a footnote in Sabree’s motion, but standalone arguments in footnotes

are usually not considered fairly raised in any court. Further, Sabree did not

pursue its excusable neglect claim at oral argument on its Rule 60(b) motion,

instead opting to focus on the alleged lack of personal jurisdiction. Although

Sabree urges us to review the newly-raised issues on appeal under a plain error

standard, we apply the exceptions to Supreme Court Rule 8 parsimoniously, and

only where a trial court’s failure to confront an issue “is basic, serious and

fundamental” in character and clearly results in “manifest injustice.”1 Sabree has

not met this rigorous standard.




1
 Cassidy v. Cassidy, 689 A.2d 1182, 1184 (Del. 1997) (quoting Wainwright v. State, 504 A.2d
1096, 1100 (Del. 1986)).




                                            2
     NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                  3